Case 3:19-cv-00688-JAG Document 21 Filed 11/08/19 Page 1 of 1 PagelD# 369
CIVIL NON-JURY TRIAL OR MOTION HEARING

 

 

MINUTE SHEET DATE: 11/8/19
United States District Court Eastern District of Virginia - Richmond Division
CASE TITLE CASENO:  3:19CV688
Joe Alexander ;

ne exanier jupGE: Gibney
V.
Diet Madison Avenue, et al. CouRT REPORTER: G. Halasz, OCR

 

 

 

 

MATTER COMES ON FOR: BENCH TRIAL ( ) MOTION HEARING ( X ) OTHER:
APPEARANCES: _ Parties by (X )/with( __) counsel Pro Se( )

Motion Hearing: Motion to Intervene and Seal Confidential Information

PROCEEDINGS:
WITNESSES EXCLUDED ON MOTION OF; PLAINTIFF(S)( ) =DEFENDANT(S)( )Court( )
OPENING STATEMENTS MADE (_ ) OPENING WAIVED (__ )

PLAINTIFF(S) ADDUCED EVIDENCE (_)
DEFENDANT(S) ADDUCED EVIDENCE( ) RESTED( )MOTION(_ )
EVIDENCE CONCLUDED (__ ) ARGUMENTS OF COUNSEL HEARD ( x )

CASE CONTINUED UNTIL

ADDITIONAL NOTATIONS: ,
ne motlon xo intenene is arated. The Court finds sett
inderests of the Martin Agency, confidentiality of the atin he.
S-the effect to others who may wart to cepoct Narrasden” tee
Workplace Warrant Kee pind he COM plaints fool CoMmploint ly
atthis rime -he plaintiff shail Ale wm ane Jane Do€.the
pec. 1D. The complaimteant shat! pe yapenced as

original compleant will be placed Under Stal.

Cloven Biss

Counsel for Plaintiff(s)

David Lacy , Nicole (Sergstrom, Maura Wogan

Counsel for Intervenors — The Martin Agency, Inc. and The Interpublic Group of Companies, Inc.

 

 

ar c, BEGAN: ENDED: TIME IN COURT
3! Opry

RECESSES: a DOr a, 22 or % a mens,
